NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TRAVIS DAVID WARREN,                            No. 20-35053

                Plaintiff-Appellant,            D.C. No. 6:18-cv-00329-YY

 v.
                                                MEMORANDUM*
OLE HANSEN; et al.,

                Defendants-Appellees,

and

LANE COUNTY SHERIFF’S OFFICE; et
al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Oregon
                  Youlee Yim You, Magistrate Judge, Presiding**

                           Submitted October 12, 2021***

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Travis David Warren appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference to his

serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo the district court’s decision on cross-motions for summary judgment.

Guatay Christian Fellowship v. County of San Diego, 670 F.3d 957, 970 (9th Cir.

2011). We affirm.

      The district court properly granted summary judgment for defendant Battle

because Warren failed to raise a genuine dispute of material fact as to whether

Battle’s conduct in the course of treating Warren’s elbow pain was objectively

unreasonable. See Gordon v. County of Orange, 888 F.3d 1118, 1124-25 (9th Cir.

2018) (setting forth elements of a pretrial detainee’s inadequate medical care claim

under the Fourteenth Amendment).

      The district court properly granted summary judgment for defendants

Hansen and Gulick because Warren failed to raise a triable dispute as to whether

these defendants were deliberately indifferent in the treatment of his elbow pain.

See Toguchi v. Chung, 391 F.3d 1051, 1057-60 (9th Cir. 2004) (deliberate

indifference is a high legal standard; medical malpractice, negligence, or a

difference of opinion concerning the course of treatment does not amount to

deliberate indifference).

      The district court did not abuse its discretion by denying Warren’s motions


                                          2                                    20-35053
for appointment of an expert because such appointment was not necessary for the

court to make its determination. See Walker v. Am. Home Shield Long Term

Disability Plan, 180 F.3d 1065, 1071 (9th Cir. 1999) (setting forth standard of

review for appointment of an expert under Federal Rule of Evidence 706).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Warren’s motion for telephone hearing (Docket Entry No. 7) is denied.

      AFFIRMED.




                                         3                                   20-35053